COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  VERONICA RAE CHAVEZ VARA,                        §               No. 08-17-00101-CV

                        Appellant,                 §                  Appeal from the

  v.                                               §                388th District Court

  MARK STEVEN VARA, SR.,                           §             of El Paso County, Texas

                        Appellee.                  §              (TC# 2012DCM10912)

                                            ORDER

        On April 17, 2017, Appellant filed her notice of appeal and a Statement of Inability to
Afford to Pay Court Costs. The Court issued a letter providing the trial court clerk, the court
reporter, and Appellee with an opportunity to file a motion to challenge the Statement of Inability.
The court reporter has filed a letter challenging the Statement of Inability.

        It is therefore ordered that the trial court conduct a hearing to determine whether Appellant
can afford to pay for the reporter’s record. The hearing should be conducted as soon as practicable,
but Appellant must be given ten days’ notice of the hearing. See TEX.R.CIV.P. 145. The trial court
must issue an order which complies with TEX.R.CIV.P. 145(f)(6). In the event that the trial court
finds that Appellant can afford to pay costs, Appellant can challenge that ruling by motion filed in
this Court pursuant to TEX.R.APP.P. 145(g) no later than ten days after the order is signed. The
trial court shall forward its order to the District Clerk of El Paso County, Texas as soon as
practicable after the hearing, but no later than three days after the order is signed. The District
Clerk shall prepare and forward a supplemental clerk’s record containing the order to this Court
as soon as possible, but no later than five days after the trial court files the order. It will not be
necessary for the court reporter to file a record of the hearing unless the trial court rules that
Appellant is able to afford to pay for the appellate record. All appellate deadlines shall be
suspended pending resolution of these issues.

               IT IS SO ORDERED this 2nd day of May, 2017.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.